DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species I including claims 1-16 in the reply filed on June 27, 2022 is acknowledged. Claims 17-25 are withdrawn from further consideration pursuant as being drawn to a nonelected species.
	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) US-PG-PUB No. 2019/0037164 in view of Lee et al. (hereinafter Lee) US-PG-PUB No. 2019/0045287.

Regarding claim 1, Kim teaches
A display device (Fig. 17 shows a display apparatus 30) comprising: 
a display panel (Fig. 17 shows a display panel 110) including a first substrate (Fig. 17 shows a pixel array substrate 111) and a pixel array layer (Fig. 17 shows a pixel array 112) disposed on a first surface of the first substrate as shown in Fig. 17; 
a first sound generation device (Figs. 14 and 17 show a first vibration element 310) disposed on a second surface of the first substrate opposing the first surface as shown in Fig. 17, and configured to vibrate the display panel and output first sound (Para. [0208], Lines 1-7); and 
a circuit board (a printed circuit board…..Para. [0224], Line 14-18) disposed on the second surface of the first substrate as shown in Fig. 17, wherein the first sound generation device (i.e. first vibration element 310) includes a bobbin (Fig. 14 shows a bobbin 312) fixed on one surface of the first substrate as shown in Fig. 17, a voice coil (Fig. 14 shows a coil 314) surrounding a side surface of the bobbin (i.e. bobbin 312) as shown in Fig. 14, a magnet (Fig. 14 shows a magnet member 313) disposed on the bobbin and spaced apart from the bobbin as shown in Fig. 17.
Kim does not explicitly teach that a plate disposed on the magnet and fixed to the circuit board.
	Lee teaches of a first plate 610 disposed on a magnet 620 as shown in Fig. 9. The first plate 610 fixed to a printed circuit board (PCB) via an extension part 612 connected to a supporting member 301 holding the PCB as shown in Fig. 9 and Para. [0126], Lines 1-4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device, as taught by Kim with the plate disposed on the magnet and fixed to the circuit board, as taught by Lee. The motivation is to provide an interface via the plate disposed on the magnet and fixed to the circuit board that enable the display panel to operate.

Regarding claim 2, the combination of Kim and Lee teach all the features with respect to claim 1 as outlined above. Kim teaches that the circuit board comprises at least one of a printed circuit board (a printed circuit board…..Para. [0224], Line 14-18).

Regarding claim 16, the combination of Kim and Lee teach all the features with respect to claim 1 as outlined above. Kim teaches that flexible films (Fig. 19 shows a plurality of data flexible circuit films 12) disposed at one side of the display panel (i.e. display panel 110); source driving circuits (Fig. 19 shows a plurality of data driving integrated circuits (ICs) 123) disposed on the flexible films (i.e. plurality of data flexible circuit films 12) as shown in Fig. 19; and a timing control circuit (Fig. 19 shows a timing control circuit 127) disposed on the circuit board (i.e. PCB 125) and electrically connected to the source driving circuits (i.e. plurality of data driving integrated circuits (ICs) 123) as shown in Fig. 19 and Para. [0077], Lines 1-5.
Allowable Subject Matter
6.	Regarding claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-11 are objected to as being dependent upon claim 3. Claims 13-15 are objected to as being dependent upon claim 12.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653